Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  132028                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  TODD MATTHEW CELLEY,                                                                                               Justices
          Plaintiff-Appellant,
  v        	                                                       SC: 132028
                                                                   COA: 269117
                                                                   Washtenaw CC: 04-001036-NH
  LYNN B. D’ORIO,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 1, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
           d1120                                                              Clerk